DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 03/31/2021
Applicant Arguments						-Receipt Date 03/31/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/31/2021. Claims 1-20 are pending. Claims 1-3, 6, 10-11, and 15-17 are amended. Applicant's amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office action mailed 12/31/2020. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/31/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a first and second embodiment of Burger. 

Claim Objections
Claims 10 and 18-19 are objected to because of the following informalities:  
Claim 10 lines 4-5- “the control includes operations” should be “the control unit includes operations to” or “the program includes operations to”
Claims 18 and 19- “the bit vector” should be “the vector” 
Claim 18- “the executed producer” should be “the producer”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “more than two targets” and “two or more targets”. It is unclear whether the “more than two targets” refer to all the targets except the first two of a plurality of targets or whether the “more than two targets” refer to all of the plurality of targets where the plurality is more than two. It is further unclear whether the “two or more targets” refers to all the targets except the first one of the plurality of targets, or all of the plurality of targets where the plurality is two or more, or only the first two of a plurality of targets. Furthermore, it is unclear whether the “more than two targets” refers to the same set of targets as the “two or more targets”, or if they are different subsets or overlapping subsets of the same set of plurality of targets. 
For the purpose of examination, “more than two targets” will be interpreted as referring to all the targets except the first two of a plurality of targets, and “two or more targets” will be interpreted as referring to only the first of a plurality of targets. 

Claims 10 and 16 recite similar terms and are rejected for similar reasons. 
Claim 8 recites the limitation "the producer and consumer instructions" but it is unclear which consumer instructions introduced in claim 1 are being referred to. Claim 1, which claim 8 depends on, introduces three different sets of consumer instructions: "a plurality of consumer instructions", "a corresponding more than two consumer instructions", and "a corresponding two or more consumer instructions". In claim 8 it is then unclear which set of consumer instructions is being referred to. For the purpose of examination, "the...consumer instructions" in claim 8 shall be interpreted to be the "plurality of consumer instructions".
Claim 9 recites the limitation "the target instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim as amended claim 1, which claim 9 depends on, no longer introduces “target instructions”. Instead, amended claim 1 only introduces “more than two targets” and “two or more targets” and it is unclear which of the two would be referred to by claim 9. 
Claim 10 recites the limitation “each of the consumer instructions” in the last line but it is unclear which consumer instructions are being referred to. Claim 10 introduces two different sets of consumer instructions: "a plurality or consumer instructions" and "a corresponding more than two consumer instructions", it is then unclear which set of consumer instructions is being referred to. For the purpose of examination, "each of the consumer instructions" in claim 10 shall be interpreted to be each of the "plurality of consumer instructions".
Claim 16 recites the limitation "each of the consumer instructions" in the last line but it is unclear which consumer instructions are being referred to. Claim 16 introduces two different sets of consumer instructions: "a corresponding more than two consumer instructions" and "an additional two 
Claims 2-9, 11-15, and 17-21 are further rejected based on their dependence from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burger.
Regarding claim 1, a first embodiment of Burger teaches:
1. A method for communicating a result from a producer instruction to a plurality of consumer instructions using a fanout ([0082]: a fanout tree is used to communicate a result to a plurality of consumers), the method comprising: 
executing the producer instruction from which a result derives ([0082], [0110], and Fig. 14A: instruction 4 is a producer instruction from which a result derives); 
encoding two or more targets which enable the producer instruction to specify a corresponding two or more consumer instructions in the fanout, in which at least one of the two or more targets identify a move instruction ([0082], [0110], and Fig. 14A: the add instruction encodes target instructions 5 and 6 which identifies move instructions in the fanout and which enables the add instruction to specify consumer instructions 7, 8, 12, and 13); 
executing a plurality of move instructions using the encoded two or more targets ([0082], [0110], and Fig. 14A: the move instructions are executed using the encoded target instructions 5 and 6); and 
communicating the result derived from the producer instruction to each of the consumer instructions identified in the fanout ([0082], [0084], [0110], and Fig. 14A: the results from the add instruction are communicated to each of the consumer instructions, see instructions 7, 8, 12, and 13 of Fig. 14A, identified from the target instructions encoded by the add instruction in the fanout).
The first embodiment of Burger does not teach:
wherein the producer instruction includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions in the fanout, in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field;
	However, a second embodiment of Burger teaches:
wherein the producer instruction includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions in the fanout, in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field ([0101]: a producer instruction may include vector field 1020 for encoding 16 targets identifying corresponding consumer instructions using 16 bits, i.e. a bit array, where each bit identifies an instruction position in a chunk, which is a respective distance from the producer at the beginning of the chunk, in the fanout of targets based on bit position in the bit field);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Burger to be a variable length instruction that includes a vector field as taught by the second embodiment of Burger in addition to its first and second target fields (see also Burger [0098] describing a variable length instruction being encoded to target more than one type of target operand). One of ordinary skill in the art would have been motivated to make this modification to enable the producer instruction to send data to more than two target instructions in a single transaction (see [0097]) while also enabling the producer to target more instructions past its chunk (see [0101] describing that the vector field is limited to only instructions within the chunk and [0082] describing using move instructions for producers with more consumers than target fields).

	Regarding claim 7, the first embodiment in view of the second embodiment of Burger teaches:
7. The method of claim 1 in which the producer instruction supports full target encoding or compressed target encoding of two or more target instructions ([0101]: the vector field encodes a bit for each target instruction which is a compressed target encoding of the target instructions).

	Regarding claim 8, the first embodiment in view of the second embodiment of Burger teaches:
8. The method of claim 1 in which the producer and consumer instructions share a common instruction block or are in distinct instruction blocks ([0101]: the producer and consumer instructions are in a chunk of the same block).
	
	Regarding claim 9, the first embodiment in view of the second embodiment of Burger teaches: 
9. The method of claim 1 in which the target instructions are encoded using a bit vector ([0101]: the target instructions are encoded using a bit vector in the vector field).

	Regarding claim 10, a first embodiment of Burger teaches:
10. An instruction block-based microarchitecture, comprising: 
a control unit ([0058]: control unit 205); and 
an instruction window configured to store decoded instruction blocks associated with a program to be under control of the control unit ([0047] and [0058]: instruction windows store decoded instructions associated with a program under control of the control unit) in which the control includes operations to: 
store a result of an executed producer instruction that includes compressed encoded targets ([0033], [0063], [0082], [0110], and Fig. 14A: instruction 4 is a producer instruction that may store its result to an operand buffer; [0101]: the producer instruction may specify the targets using a vector field, i.e. may include compressed encoded targets), 
execute at least one move instruction that is identified as a target in the executed producer instruction, in which the executed at least one move instruction implements a fanout to communicate the result to each of a plurality of consumer instructions ([0082], [0110], and Fig. 14A: mov instructions 5 and 6 are identified as targets in the producer instruction and the mov instructions communicate the result to a plurality of consumer instructions by implementing a fanout), and
fetch the result for each of the consumer instructions in the fanout ([0033], [0063], [0082], [0110], and Fig. 14A: the consumer instructions 7-8 and 12-13 may fetch the result of the add from an operand buffer since the results from the functional unit of the add may be routed to an operand buffer to be communicated to the consumer).
	The first embodiment of Burger does not teach:
execute a producer instruction that includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions in a fanout in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field,
	However, a second embodiment of Burger teaches: 
execute a producer instruction that includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions in a fanout in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field ([0101]: a producer instruction may include vector field 1020 for encoding 16 targets identifying corresponding consumer instructions using 16 bits, i.e. a bit array, where each bit identifies an instruction position in a chunk, which is a respective distance from the producer at the beginning of the chunk, in the fanout of targets based on bit position in the bit field);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Burger to be a variable length instruction that 

	Regarding claim 11, the first embodiment in view of the second embodiment of Burger teaches:
11. The instruction block-based microarchitecture of claim 10 in which the executed producer instruction encodes at least two target instructions ([0082], [0084], [0110], and Fig. 14A: the add instruction encodes target instructions 5 and 6).

	Regarding claim 12, the first embodiment in view of the second embodiment of Burger teaches:
12. The instruction block-based microarchitecture of claim 10 in which the at least one move instruction identifies at least two subsequent target instructions in the fanout ([0082], [0110], and Fig. 14A: the move instruction identifies target instructions 7-8 and 12-13 in the fanout).

	Regarding claim 13, the first embodiment in view of the second embodiment of Burger teaches:
13. The instruction block-based microarchitecture of claim 10 in which the at least one move instruction identifies one of two, three, four, eight, or 24 subsequent target instructions in the fanout ([0082], [0110], and Fig. 14A: the move instruction identifies two target instructions in the fanout).

	Regarding claim 14, the first embodiment in view of the second embodiment of Burger teaches:
14. The instruction block-based microarchitecture of claim 10 in which the at least one move instruction uses one of full target encoding or compressed target encoding ([0101]: the vector field identifies target instructions using compressed target encoding in which each bit is associated with a target instruction, the move instruction may use instruction format 1000 since it is an instruction that can send instruction data to a plurality of target instructions).

	Regarding claim 15, the first embodiment in view of the second embodiment of Burger teaches:
15. The instruction block-based microarchitecture of claim 14 in which the at least one move instruction uses compressed target encoding using a bit position indicator where each bit in the bit position indicator corresponds to a respective subsequent target instruction ([0101]: the vector field identifies target instructions using compressed target encoding in which each bit corresponds to a respective target instruction).

	Regarding claim 16, a first embodiment of Burger teaches:
16. One or more hardware-based non-transitory computer readable memory devices storing computer-executable instructions which, upon execution by a processor in a computing device, cause the computing device to:
execute a plurality of move instructions using the producer instruction to encode two or more targets corresponding to an additional two or more consumer instructions comprising the fanout ([0082], [0110], and Fig. 14A: the add instruction encodes targets corresponding to consumer instructions 5 and 6 which identifies move instructions in the fanout); 
place a result of the executed producer instruction in at least one operand buffer disposed in the processor ([0033], [0063], [0082], [0110], and Fig. 14A: the producer may place its result into an operand buffer for direct communication to a consumer); and 
communicate the result from the at least one operand buffer for use by each of the consumer instructions in the fanout ([0033], [0063], [0082], [0110], and Fig. 14A: the producer may place its result into an operand buffer for direct communication to a consumer).
	The first embodiment of Burger does not teach:
execute a producer instruction that includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions that comprise a fanout, in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field 
	However, a second embodiment of Burger teaches:
execute a producer instruction that includes a bit field configured for encoding more than two targets that identify a corresponding more than two consumer instructions that comprise a fanout, in which the bit field in the producer instruction encodes the more than two targets using a bit array that identifies respective distances of the more than two consumer instructions from the producer instruction in the fanout based on bit position in the bit field ([0101]: a producer instruction may include vector field 1020 for encoding 16 targets identifying corresponding consumer instructions using 16 bits, i.e. a bit array, where each bit identifies an instruction position in a chunk, which is a respective distance from the producer at the beginning of the chunk, in the fanout of targets based on bit position in the bit field);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Burger to be a variable length instruction that includes a vector field as taught by the second embodiment of Burger in addition to its first and second target fields (see also Burger [0098] describing a variable length instruction being encoded to target more than one type of target operand). One of ordinary skill in the art would have been motivated to make this modification to enable the producer instruction to send data to more than two target instructions in a single transaction (see [0097]) while also enabling the producer to target more instructions past its chunk (see [0101] describing that the vector field is limited to only instructions within the chunk and [0082] describing using move instructions for producers with more consumers than target fields).



	Regarding claim 17, the first embodiment in view of the second embodiment of Burger teaches:
17. The one or more hardware-based non-transitory computer readable memory devices of claim 16 in which the more than two encoded targets are encoded using a vector in the bit field ([0101]: the bit field encodes targets using a vector).

	Regarding claim 18, the first embodiment in view of the second embodiment of Burger teaches:
18. The one or more hardware-based non-transitory computer readable memory devices of claim 17 in which the bit vector encoding specifies multiple consumer instructions based on a bit position ([0101]: the bit vector in the vector field specifies multiple consumer instructions that will use the result of the producer instruction).

	Regarding claim 19, the first embodiment in view of the second embodiment of Burger teaches:
19. The one or more hardware-based non-transitory computer readable memory devices of claim 17 in which the bit vector is at least 4-bits in length ([0101]: the vector field includes 16 bits, i.e. the bit vector is at least 4-bits in length).

	Regarding claim 20, the first embodiment in view of the second embodiment of Burger teaches:
20. The one or more hardware-based non-transitory computer readable memory devices of claim 16 in which the processor uses an EDGE (Explicit Data Graph Execution) block-based instruction set architecture (ISA) ([0031]: the processor uses an EDGE ISA).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burger and “STRAIGHT: Hazardless Processor Architecture Without Register Renaming” (hereinafter, Irie).
	Regarding claim 2, the first embodiment in view of the second embodiment of Burger teaches:
2. The method of claim 1 in which at least one move instruction in the plurality identifies two target instructions ([0082], [0110], and Fig. 14A: the move instructions at instructions 5 and 6 each identifies two target instructions 7-8 and 12-13 respectively; [0098]-[0099]: the target instructions are specified by an instruction identifier field) 
	Burger does not teach:
the move instruction using full target encoding comprising specification of an explicit binary target distance between a move instruction and a target instruction.
	However, Irie teaches:
using full target encoding comprising specification of an explicit binary target distance between a source instruction and a destination instruction (page 123 section III paragraph 2-4: an operand field includes 10 bits that indicates the distance between a source instruction that produces a value and a destination instruction that consumes the value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the move instruction target encoding of Burger to encode the distance between the move instruction and its target instruction as taught by Irie. One of ordinary skill in the art would have been motivated to make this modification to efficiently determine the lifetime of each register thus simplifying register handling (Irie page 123 section III paragraph 4). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burger, “Design and Evaluation of a Technology-Scalable Architecture for Instruction-Level Parallelism” (hereinafter, Nagarajan), and “STRAIGHT: Hazardless Processor Architecture Without Register Renaming” (hereinafter, Irie).
	Regarding claim 3, the first embodiment in view of the second embodiment of Burger teaches:
3. The method of claim 1
	Burger does not explicitly teach:
at least one move instruction identifies three or four target instructions using full target encoding comprising specification of an explicit binary target distance between a move instruction and a target instruction.
	However, Nagarajan teaches:
at least one move instruction identifies three or four target instructions (page 73-75 and Fig. 4.1: a mov3 and mov4 instruction specifies three and four targets respectively)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction of Burger to include the mov3 and mov4 instructions 
	Further, Irie teaches:
using full target encoding comprising specification of an explicit binary target distance between a source instruction and a destination instruction (page 123 section III paragraph 2-4: an operand field includes 10 bits that indicates the distance between a source instruction that produces a value and a destination instruction that consumes the value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the move instruction target encoding of Burger in view of Nagarajan, including the mov3 and mov4 instructions, to encode the distance between the move instruction and its target instruction as taught by Irie. One of ordinary skill in the art would have been motivated to make this modification to efficiently determine the lifetime of each register thus simplifying register handling (Irie page 123 section III paragraph 4). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burger and “Design and Evaluation of a Technology-Scalable Architecture for Instruction-Level Parallelism” (hereinafter, Nagarajan).
	Regarding claim 4, the first embodiment in view of the second embodiment of Burger teaches:
4. The method of claim 1 in which at least one move instruction identifies target instructions using compressed target encoding ([0101]: the vector field identifies target instructions using compressed target encoding in which each bit is associated with a target instruction, instruction format 1000 is applicable to the mov instructions since it is an instruction that can send instruction data to a plurality of target instructions).

at least one move instruction identifies four or more target instructions
	However, Nagarajan teaches:
at least one move instruction identifies four or more target instructions (page 73-75 and Fig. 4.1: a mov4 instruction specifies four targets)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction of Burger to include the mov3 and mov4 instructions taught by Nagarajan to encode targets using a vector field/compressed encoding. One of ordinary skill in the art would have been motivated to make this modification to minimize the number of fanout instructions (Nagarajan, page 74 last line).

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burgerand “An Evaluation of the TRIPS Computer System” (hereinafter, Gebhart).
	Regarding claim 5, the first embodiment in view of the second embodiment of Burger teaches:
5. The method of claim 1 
	Burger does not teach:
multiple different instruction lengths are utilized to accommodate differing scenarios to realize a fanout.
	However, Gebhart teaches:
multiple different instruction lengths are utilized to accommodate differing scenarios to realize a fanout (page 5 col 1 paragraph 3: move, move3, and move4 instructions, i.e. multiple different instruction lengths, are used to fanout values, i.e. to accommodate differing scenarios to realize a fanout).


Regarding claim 6, Burger in view of Gebhart teaches: 
6. The method of claim 5 in which the multiple different instruction lengths are utilized to realize a given fanout situation by a number of instructions and a size of instructions necessary to realize a fanout (Gebhart page 5 col 1 paragraph 3: the move, move3, and move4 instructions, i.e. different instruction lengths, fanout values, i.e. realize a given fanout situation, by the number of move instructions used, i.e. a number of instructions, and a size of instructions, i.e. the sizes of the moves).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Compiler-assisted hybrid operand communication” discusses a hybrid communication model that combines token communication with statically assigned broadcast tags 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183